Corrected Notice of Allowability
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 was filed after the mailing date of the Notice of Allowability on 5/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 38 is the inclusion of the limitation, "determine whether the radio network connectivity release request frequency meets a first threshold; and in an instance that the radio network connectivity release request frequency is determined to meet the first threshold, cause a first corrective action to be taken, wherein the first corrective action comprises or is responding to the current radio network connectivity release request with a radio network connectivity release reject message indicating that the wireless device should maintain its wireless device connectivity context with the wireless network despite the current radio network connectivity release request” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 38.
The primary reason for the allowance of the Claim 43 is the inclusion of the limitation, “determine whether the radio network connectivity release request frequency meets a first threshold based on at least one of network conditions and wireless device behavior, wherein the behavior of wireless devices is tracked and the first threshold is adapted accordingly; and if yes, taking first corrective action, wherein the first corrective action comprises or is responding to the current radio network connectivity release request with a radio network connectivity release reject message indicating that the wireless device should maintain its wireless device connectivity context with the wireless network despite the current radio network connectivity release request” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 43.
Each of prior arts of the record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained. The combination of elements recited in the claims as amended is not taught or suggested by the prior art of the record either alone or in combination. An updated search has been performed and no prior art has been found that teaches the combination of elements present in the claims. Thus, the claims are deemed allowable.
Claims 4-14 depending on claim 1 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/Primary Examiner, Art Unit 2466